Citation Nr: 0021020	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and materila evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  An unappealed January 1994 RO decision denied service 
connection for PTSD.  Evidence received since the January 
1994 RO decision is new and bears directly and substantially 
on the matter under consideration, and is so significant that 
it must be considered in order to fairly decide the claim.

2.  There is competent evidence relating a diagnosis of PTSD 
to the veteran's period of active service.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for PTSD is reopened and is 
well grounded.  38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 1994 RO decision denied service connection for 
PTSD.  The veteran was notified of that decision, but did not 
appeal and that decision became final.  He is now seeking to 
reopen his claim for service connection for PTSD.  With 
respect to this claim, the Board finds, as discussed below, 
that he has submitted new and material evidence.  

The evidence of record prior to the January 1994 RO decision 
reflects that the veteran had not been diagnosed with PTSD.  
Subsequent to the January 1994 RO decision, VA treatment 
records, dated from 1995 through 2000, reflect diagnoses that 
include PTSD from war experience in Vietnam.

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every  piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  With consideration of 
competent medical evidence diagnosing PTSD and associating 
the it with his service in Vietnam, the Board concludes that 
this evidence is new and that it contributes to a more 
complete picture of the circumstances surrounding the alleged 
origin of the veteran's PTSD.  Therefore, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, new and material evidence has been submitted and 
the claim is reopened.  38 U.S.C.A. § 5108. 

Having determined that new and material evidence has been 
submitted, the Board must then determine whether the claim is 
well grounded before adjudicating the case on the merits or 
undertaking to assist the veteran in development of his 
claim.  Winters.

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his military service in Vietnam.  As 
a preliminary matter, the Board finds that the veteran's 
claim for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A claim for service 
connection for PTSD is well grounded where the veteran 
submits (1) medical evidence of a current disability; (2) lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, and (3) medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

In summary, the record contains documentation that the 
veteran served in Vietnam from May 1969 to April 1970 with a 
military occupational specialty of military policeman.  
However, he did not receive any awards or decorations that 
are exclusively awarded for combat.  VA clinical records show 
that the veteran has been treated for depression since 
approximately January 1989.  In addition, VA outpatient 
evaluations in April and May 1995 assessed the veteran with 
PTSD.  The veteran continued to be dually diagnosed with 
major depression and PTSD through 2000.

During a February 1999 psychological evaluation, the veteran 
was diagnosed with major depressive disorder, and PTSD by 
history.  In a February 2000 letter, the veteran's treating 
psychologist stated that she initially diagnosed the veteran 
with major depressive disorder but that, during therapy, he 
exhibited symptoms of PTSD.  Therefore, she now believed his 
diagnoses included both severe major depressive disorder and 
PTSD, and she identified exposure to war as a stressor.

The criteria for a well-grounded claim for service connection 
for PTSD have been set forth above.  There is competent 
medical evidence that the veteran currently has PTSD.  For 
purposes of this determination, his statements with respect 
to the occurrence of the inservice stressors are presumed 
credible and there is competent medical evidence that relates 
the veteran's currently manifested PTSD to his service in 
Vietnam.  Therefore, the veteran's claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a).  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
PTSD is granted and the claim is well grounded.  To this 
extent only, the appeal is granted.


REMAND

After a preliminary review of the record, the Board finds 
that this case must be remanded to the RO for additional 
development due to the nature of the veteran's service in 
Vietnam, his diagnosis of PTSD, and his description of in-
service stressors.  Initially, the Board observes that the 
veteran submitted additional pertinent evidence in support of 
his claim to the Board.  Specifically, in February 2000, the 
veteran submitted a letter and treatment records of his VA 
psychologist.  Generally, any pertinent evidence that is 
accepted by the Board must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case, 
unless the veteran waives this procedural right.  See 38 
C.F.R. § 20.1304(c) (1999).  No waiver of RO consideration of 
this evidence is of record.  Accordingly, the RO must be 
given the opportunity to review the newly submitted evidence.

Furthermore, the Board observes that the RO has neither 
attempted to verify the veteran's claimed stressors nor has 
it accorded him a VA psychiatric examination.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (1999).  Claims for service connection for PTSD 
are evaluated in accordance with the criteria set forth in 
38 C.F.R. § 3.304(f) (1999).  Amendments to those criteria 
became effective on March 7, 1997, during the pendency of 
this appeal.  See Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,807 (1999) (to be codified 
at 38 C.F.R. § 3.304(f) (1999)).

If the evidence establishes that the veteran engaged in 
combat with the enemy, or was a POW, and the claimed stressor 
is related to combat or POW experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat, or was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.304(d),(f) (1999); Gaines v. 
West, 11 Vet. App. 353, 357-358 (1998).

In Cohen, the Court recognized that VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders.  See 61 Fed. 
Reg. 52695-52702 (1996).  Therefore, the Court took judicial 
notice of the shift in diagnostic criteria from an objective 
to a subjective standard in assessing whether a stressor is 
sufficient to trigger PTSD.  The sufficiency of a stressor 
is, accordingly, now a clinical determination for the 
examining mental health professional.  Nothing in Cohen, 
however, negates the need for a noncombat veteran to produce 
credible, corroborating, and supporting evidence of any 
claimed stressor used in supporting a diagnosis of PTSD.

In VA outpatient records, the veteran has often identified 
his stressor as just being in Vietnam.  He also claimed that 
he participated in search and destroy missions and 
reconnaissance patrols, and that he was subject to sniper 
fire.  During the February 1999 psychological assessment, the 
veteran provided no description of specific events, only a 
history of combat in Vietnam.  The outpatient psychiatry 
notes documented the difficulty of acquiring information 
regarding the veteran's tour in Vietnam, as well as his vague 
descriptions regarding his symptoms, history, and treatment 
needs.  It was also frequently noted that the veteran was 
recalcitrant about seeking PTSD therapy, suspicious of the 
government, and preoccupied with receiving compensation for 
PTSD.

In statements submitted to the RO in August 1993, April 1996, 
and April and August 1999, the veteran claimed that, although 
his MOS was military policeman, he also served as an 
infantryman in Vietnam.  He stated that he saw body bags 
awaiting shipment and wounded men awaiting treatment.  He 
also claimed that he participated in search and destroy 
missions, mine sweeps, and tunnel rat duties.  He experienced 
stress when guarding ammunition and payroll shipments, and 
when he was subject to sniper fire.  He initially claimed 
that he was awarded the Combat Infantry Badge and several 
other decorations, but later stated that, as a military 
policeman, he would not have been awarded the Combat Infantry 
Badge.

The veteran's PTSD diagnosis appears to have been predicated 
on a questionable factual basis as none of the claimed 
stressors in this case have been verified.  Accordingly, the 
Board finds these evaluations to be inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Under these circumstances, should any of the veteran's 
claimed stressors be verified, the VA must provide a 
psychiatric examination consistent with the criteria of the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 4.125(a) (1999).

The Board acknowledges that the veteran has only provided 
vague and general information regarding his claimed 
stressors.  Nevertheless, the Board finds that, pursuant to 
the duty to assist, the RO should attempt to verify the 
veteran's claimed stressors and to provide a comprehensive 
psychiatric examination should any of the stressors be 
verified.  Therefore, in order to give the veteran every 
consideration with respect to the present appeal, it is the 
opinion of the Board that further development of the case is 
desirable.  Accordingly, this case is REMANDED for the 
following actions:


1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment for all 
health care he has received for PTSD 
since Februeary 2000.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain all identified 
treatment records, that are not currently 
of record.

2.  The RO should request that the 
veteran provide additional information 
containing specific details of the 
claimed stressful in-service events.  
This information should include dates, 
places, detailed descriptions, units of 
service, duty assignments, as well as the 
names, ranks, units of assignments and 
any other identifying information 
concerning any other individuals involved 
in any claimed stressful event.  The RO 
should request the veteran's 
representative to assist the veteran in 
completing the stressor development 
letter.

3.  The RO should then review the file 
and prepare a summary of all claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement.  This summary, and 
a copy of the veteran's DD Form 214 and 
all service personnel records should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
7798 Cissna Road, Springfield, VA 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors, to include a unit history for 
the unit the veteran was assigned to 
while in Vietnam.  Any information 
obtained should be associated with the 
claims file.

4.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or in-service stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
RO should so state in its report.  The 
RO's report should be added to the claims 
file.

5.  If, and only if, a stressor has been 
verified, including if related to combat, 
the RO should schedule the veteran for a 
VA psychiatric examination.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed in the reports 
by the USASCRUR and/or the RO may be 
relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
the examiner must specifically identify 
which stressors detailed in the 
USASCRUR's or the RO's reports are 
responsible for that conclusion.  The 
examiner should also comment on any 
relationship between any currently 
diagnosed psychiatric disorder and the 
veteran's period of service.  Since it is 
important that "each disability be 
viewed in relation to its history" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

6.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all 
development has been completed.  In 
particular, the RO should review the VA 
psychiatric examination to verify that 
any diagnosis of PTSD was based on the 
verified history of in-service stressors.  
If the examiner relied upon a history 
that is unverified, that examination 
report must be returned as inadequate for 
rating purposes.  See Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

7.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD in light of 
all relevant evidence, laws, regulations, 
and case law, including Cohen v. Brown, 
10 Vet. App. 128 (1997) and Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (holding 
that the VA erred in finding no evidence 
of objective stressors because a clerk 
typist did not directly participate in 
combat).  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate amount of 
time to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 



